DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on June 22, 2022.
In response to Applicant’s amendment of the claims, please note the new claim objections, below in this Office action.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.  Note that a 101 rejection has been overcome with respect to dependent claim 4.
Regarding the 101 rejections, Applicant first argues referencing the various pieces of computing components in the claims.  However, as noted in the 101 rejections, all of the computing components in the 101-rejected claims are generic/general-purpose.  Under USPTO 101 guidance, merely performing an abstract idea on generic/general-purpose computing components, without more, does not render patent-eligibility.
Applicant further argues that the claim elements greatly improve the ability of the recited tracking system by enabling the tracking of food items after the preparation or sale of the food items which is typically not achievable by the systems of the prior art.  Applicant continues that the approach provides a technical solution to a complex technical problem.  Examiner disagrees.  While the reporting and further communication of potentially hazardous food is likely to be very beneficial, such reporting and communication of potentially hazardous food is not in a technical field in the sense of the 101 guidance.  Under the 101 guidance, a technical field is typically along the lines of traditional science and engineering-related fields.  Hazardous food reporting is more like a type of organizational or business process, which is not technological, in and of itself.  Note that, in the 101-rejected claims, we do not have an improvement to the technology of the computing components themselves, for example.
At the bottom of p. 12 of Applicant Response, Applicant again makes the technological improvement argument, which Examiner already addressed above.
Applicant next argues that the tracking system and other computing components help with patent-eligibility due to applying with a particular machine (except for a generic computer).  This argument is not persuasive because it appears that all of the computing components could encompass their respective generic/general-purpose versions.  A tracking system may be a generic computer system running tracking system software.
Regarding Applicant’s Example 42 argument, Examiner does not believe that updating a database with information rises to the level of meaningful technological improvement as in the standardization of data in Example 42.  In that example, the standardization was viewed as a significant improvement that was central to addressing a problem.  It was also technological in the sense that it was comparable to a file type format conversion, which falls under computer technology.  The issue with merely updating a database is that this is so common of a computing and database function as to be generic.  It can be viewed as comparable to saving a file, so that data does not get lost.  Although beneficial to do, it is so common and typical as to be generic and not meaningful here for helping with patent-eligibility.
Regarding Applicant’s Example 46 argument, Applicant argues that selectively sending messages to users who have purchased food items is analogous to controlling the sorting gate in Example 46 so that only some animals are routed in a particular way.  Examiner disagrees because processing information to selectively transmit electronic messages can all be done over generic computing system components, which (without more) do not render patent-eligibility to an abstract-idea-containing claim, under the USPTO 101 guidance.  In contrast, Example 46 uses the data processing to control a physical gate which physically sorts livestock based on the collected data.  Such a gate cannot be dismissed as a mere generic computing component, and thus the analysis is able to proceed further and eventually to an eligibility result.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Regarding Applicant’s current claim 3, Examiner did not find the features helpful because they amount to further abstract idea performed on generic computing components.  However, Examiner did find claim 4 suitable to overcome its 101 rejection.
Claim Objections
Claims 10 and 17-18 are objected to because of the following informalities:
a.  In the last line of claim 10, “restaurant” is misspelled as “resturant.”
b.  In the last line of claim 17, the word “grocery” appears where it appears that the word “restaurant” was intended.
c.  In the first line of claim 18, it appears that the text “15” was accidentally deleted.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tracking system” in claims 8, 13, 14, and 15.  Note that claims 1-7 are not listed here because independent claim 1 provides sufficient structure for the tracking system to perform its recited functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, 8, and 15, Claim(s) 1, 8, and 15 recite(s):
- receiving a case identifier, wherein the case identifier is from a case of food, the case of food comprising a plurality of food items associated with a plurality of food item identifiers;
- retrieving food information associated with the case identifier, the food information comprising information concerning the plurality of food items;
- using the case identifier to determine an in-use start time and a (geographic) location of an in-use portion of a distribution path for the case of food;
- one or more user identifiers are associated with the case identifier, wherein the one or more user identifiers are associated with one or more candidate users determined to have purchased one or more of the plurality of food items using an output received;
- receiving an incident notification message at a subsequent time, wherein the incident notification message comprises a food item identifier and an indication of a problem with the food item associated with the food item identifier;
- identifying the case identifier associated with the case of food comprising the food item associated with the food item identifier in the incident notification message;
- receiving the one or more user identifiers associated with the case identifier;
- determining which purchased food items from the case of food are in the in-use portion of the distribution path at the subsequent time and the one or more user identifiers associated with the purchased, in use food items;
- selectively sending one or more problem notification messages to one or more candidate users associated with the determined one or more user identifiers.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  tracks purchases of food items;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between food consumers and the food supply chain, as well as public health.  All of these encompass the involvement of people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- a system comprising: at least one processor and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the at least one processor to cause the system to perform operations; computer network; code sensing system; a scanner device; a scan by the scanner device; database; updating the database; an output of a point of service (POS) device; a point of service (POS) device; communicating over a computer network; receiving via retrieving; client device(s); automatically; a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause a system to perform operations; a computer-implemented method; a system:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-3, 5-7, 9-14, and 16-20, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- application (claim 3).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 2 merely adds further detail to the in-use start time from the abstract idea.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-3 and 5-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Uland, US 20110098026 A1 (food tracking system with mobile phone uplink);
b.  Lesik, US 20180165771 A1 (supply chain tracking of farm produce and crops);
c.  Harris, US 20110022463 A1 (system and method for tracking purchases);
d.  Sholl, US 20060161392 A1 (food product contamination event management system and method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628